Exhibit 10.1
 
Function(x) Inc.
902 Broadway
New York, New York 10010
SUBSCRIPTION AGREEMENT




[________________]
[________________]
[________________]
[________________]


Ladies and Gentlemen:


Function(x) Inc., a Delaware corporation (the “Company”), is hereby privately
offering (the “Offering”) units (the “Units”) consisting of (i) one (1) share of
common stock, $0.001 par value per share, of the Company (a “Share”), and (ii)
one (1) detachable warrant to purchase one (1) share (a “Warrant Share”), which
warrant shall have a three year term and an exercise price of $4.00 per Warrant
Share (the “Warrant”), at a purchase price of $2.50 per Unit (the “Purchase
Price”) to the undersigned, in reliance on the exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
provided by Rule 506 of Regulation D under the Securities Act.  This
subscription agreement and the Purchase Price will be deposited in an escrow
account at Kramer Levin Naftalis & Frankel LLP, to be released upon the
satisfaction of the conditions of the Offering.  The Units, the Shares, the
Warrants and the Warrant Shares are sometimes collectively referred to in this
Subscription Agreement as the “Securities.”


The Company intends to use the proceeds from the Offering to fund its working
capital requirements in order to develop its new entertainment and consumer
enterprise which will capitalize on the convergence of digital media and
entertainment and which effort will be led by Robert F.X. Sillerman.  Upon
completion of the Offering, the Company will continue to be quoted on the Pink
Sheets or the OTC Bulletin Board.  The Securities to be issued in the Offering
will be restricted securities under the Securities Act and the Shares and the
Warrant Shares cannot be resold unless pursuant to registration or an exemption
from registration under the Securities Act.  The Company has agreed to file with
the Securities and Exchange Commission (“SEC”) a registration statement on Form
S-1 (the “Registration Statement”) to register the Shares and Warrant Shares for
resale as soon as practicable but in no event later than thirty (30) days after
the SEC has declared the Company’s pending registration statement effective and
to use commercially reasonable efforts thereafter to have such Registration
Statement declared effective by the SEC within one hundred and twenty (120) days
of the filing of such Registration Statement with the SEC.


1.           Subscription. Subject to the terms and conditions of this
subscription agreement (“Subscription Agreement”), the undersigned (“Purchaser”)
hereby agrees to be legally bound to purchase the number of Units set forth on
the Subscription Page of this Subscription Agreement. Purchaser hereby
irrevocably tenders this Subscription Agreement for the purchase of such
Units.  Purchaser further sets forth statements herein upon which the Company
may rely to determine the suitability of the Purchaser as a purchaser of such
Units.
 
2.           Conditions to Subscription.  The Purchaser understands and agrees
that this subscription is made subject to the following terms and conditions:
 
(a)           This subscription shall be deemed to be accepted by the Company
only when it is signed by the Company;


(b)           You may not revoke, cancel or terminate this subscription unless
the Company cancels or terminates the Offering;


(c)           The Company has the right to accept or reject this subscription in
whole or in part; and


(d)           You have executed and delivered this Subscription Agreement and
hereby agree to tender the Purchase Price within two (2) business days of
receipt of written notice from the Company advising you to do so.
 
 
1

--------------------------------------------------------------------------------

 


If this subscription is rejected by the Company in its sole and absolute
discretion or because the Company terminates or cancels the Offering, the
Company shall promptly return the Purchase Price received from the Purchaser
without interest thereon or deduction therefrom, and this Subscription Agreement
shall thereafter be of no further force or effect.


3.           Representations and Warranties. Purchaser hereby represents and
warrants to, and agrees with, the Company as follows:


 
 
(a)
(i)    Purchaser has received and has read and fully understands this
Subscription Agreement.



(ii)           Purchaser or its advisor(s) has had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Company and the Offering and all such questions
have been answered to the full satisfaction of the Purchaser.


(iii)           No oral or written representations have been made other than as
stated in this Subscription Agreement, and no oral or written information
furnished to the Purchaser or its advisor(s) in connection with the Offering was
in any way inconsistent with the information stated in this Subscription
Agreement.


(iv)           If Purchaser is an entity, (i) it is authorized and qualified to
become a stockholder of, and authorized to make the purchase of the Units
offered by, the Company; (ii) it has not been formed for the purpose of
acquiring the Units; (iii) the person signing this Subscription Agreement on
behalf of such entity has been duly authorized by such entity to do so and (iv)
its principal executive offices are located in the state in which its address is
specified below.


(v)           Purchaser has such knowledge and experience in financial, tax and
business matters so as to enable it to utilize the information made available to
it in connection with the Offering, to evaluate the merits and risks of an
investment in the Securities and to make an informed decision with respect
thereto; Purchaser acknowledges that there is a significant risk of loss of all
or a portion of the Purchaser’s investment in the Securities.


(b)           Purchaser is an “accredited investor” within the meaning of Rule
501(a)(3), as promulgated under the Securities Act because Purchaser is a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Units, with total assets in excess of
$5,000,000.


(c)           Purchaser’s overall commitment to investments which are not
readily marketable is reasonable in relation to its net worth.


(d)           (i)  Purchaser has full power and authority to execute and deliver
this Subscription Agreement, (ii) the execution and delivery by Purchaser of
this Subscription Agreement and the performance by it of its obligations
hereunder and thereunder have been authorized by all necessary action of the
Purchaser, (iii) this Subscription Agreement has been duly and validly executed
and delivered by Purchaser and constitute legal, valid and binding obligations
of Purchaser, and (iv) this Subscription Agreement is enforceable against
Purchaser in accordance with its terms.


(e)           Purchaser acknowledges and understands that an investment in the
Company will involve substantial risks.  Purchaser further acknowledges and
understands that the list of risk factors annexed hereto as Exhibit A does not
purport to be a complete enumeration or explanation of the risks involved in an
investment in the Company and additional risks or uncertainties may adversely
affect the Company or the value of an investment in the Company.
 
 
2

--------------------------------------------------------------------------------

 


(f)           Purchaser acknowledges:


(i)   Purchaser, if executing this Subscription Agreement in a representative or
fiduciary capacity, has full power and authority to execute and deliver this
Subscription Agreement and in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or other entity for
whom Purchaser is executing this Subscription Agreement, and such individual,
ward, partnership, trust, estate, corporation, or other entity has full right
and power to perform pursuant to this Subscription Agreement and make an
investment in the Company;


(ii)   Purchaser has reviewed the Company’s quarterly report on Form 10-Q for
the quarter ending March 31, 2011.   Purchaser has had an opportunity to ask
questions of and receive answers from, or obtain additional information from,
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser.


(iii)   Purchaser acknowledges that the nondisclosure agreement entered into in
connection with the Offering and its investment remains in full force and
effect.


(iv)   Purchaser consents to the placement of the following legend on any
certificate or other document evidencing the Securities:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND HAVE BEEN SOLD IN
RELIANCE UPON EXEMPTIONS THEREFROM. THESE SECURITIES MAY NOT BE PLEDGED,
HYPOTHECATED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED THEREUNDER; and


(v)           The representations, warranties, and agreements of Purchaser
contained herein shall survive the execution and delivery of this Subscription
Agreement and the purchase of the Securities.


4.           Prohibitions on Cancellation, Termination, Revocation,
Transferability, and Assignment. Purchaser hereby acknowledges and agrees that,
except as may be specifically provided herein, or by applicable law, Purchaser
is not entitled to cancel, terminate, or revoke this Subscription
Agreement.  Purchaser further agrees that it may not transfer or assign its
rights under this Subscription Agreement.


5.           Notices. All notices hereunder shall be sufficient upon receipt for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy or other electronic transmission service to the appropriate address or
number (a) if to the Company, at the address set forth above, or (b) if to
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 5).


6.           Counterparts.  This Subscription Agreement may be executed through
the use of separate signature pages or in any number of counterparts, and each
of such counterparts shall, for all purposes, constitute one agreement binding
on all of the parties, notwithstanding that all parties are not signatories to
the same counterpart.  Execution and/or delivery by facsimile or electronic
means shall constitute an original signature for all purposes.
 
 
3

--------------------------------------------------------------------------------

 


7.           Applicable Law. The internal laws of the State of New York (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of York or any other jurisdiction) that would cause the application of
laws of any other jurisdiction) shall govern all matters arising out of or
relating to this Subscription Agreement, including its interpretation,
construction, performance and enforcement.  Any action or proceeding arising out
of or relating to this Subscription Agreement must be brought in the courts of
the State of New York, New York County, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York.  Each of the parties knowingly, voluntarily and irrevocably submits to
the exclusive jurisdiction of each such court in any such action or proceeding
and waives any objection it may now or hereafter have to venue or to convenience
of forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT, OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST IT IN
ACCORDANCE WITH THIS SECTION AND FURTHER WAIVES ANY CLAIM BASED ON FORUM NON
CONVENIENS.


8.           Disclosure Notices.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. PURCHASERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




[SUBSCRIPTION PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 

SUBSCRIPTION PAGE
 


IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this _____ day of [______], 2011.
 

Units being purchased:  _______________________________ Purchase Price:
 _______________________________

 
Wire Transfer Purchase Price to :
 

Bank: Citibank, N.A.
666 Fifth Avenue
New York, NY 10103
ABA : 021000089 Account #: 9985290786 Account Name: Kramer Levin Naftalis &
Frankel LLP IOLA Account Reference: Function(x) Subscription

 
 
___________________________________________________________________
Please print exact name (registration) that Purchaser desires on records of the
Company

 
__________________________________________________
 
 
__________________________________________________
 
 
__________________________________________________
 
 
__________________________________________________
 
Telephone
_________________________________________                                                                
 
Fax Number
________________________________________                                                                


_________________________________________________
Social Security or Taxpayer I.D. Number


_________________________________________________
State of Organization, if applicable
 
 
5

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants that the undersigned is a general
partner of the partnership named below (“Partnership”), and has been duly
authorized by the Partnership to acquire the Units and that he has all requisite
authority to acquire such Units.


The undersigned represents and warrants that each of the above representations
or agreements or understandings set forth herein applies to that Partnership and
he is authorized by such Partnership to execute this Subscription Agreement.
 
 
_______________, 2011
___________________________________ Date Name of Partnership   (Please type or
print)      
By:_________________________________
Name:_______________________________
Title:________________________________
   

 
 
 
6

--------------------------------------------------------------------------------

 

COMPANY’S ACCEPTANCE
 


This Subscription Agreement is only accepted as so acknowledged in writing by
the Company.


ACCEPTED as to [______] Units:


Function(x) Inc.



By:______________________________
Name:___________________________
Title: ___________________________


Date:_______________________, 2011
 
 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT A


Risk Factors
 
Since the Company has a limited operating history and no revenues to date, the
Company may be unable to achieve or maintain profitability.  The likelihood of
the Company’s success must be considered in light of the problems, expenses,
difficulties, complications and delays frequently encountered by a small
developing company.
 
The Company has limited financial resources and no revenues to date. The
likelihood of the Company’s success must be considered in light of the problems,
expenses, difficulties, complications and delays frequently encountered by a
small developing company starting a new business enterprise and the highly
competitive environment in which the Company will operate. Since the Company has
a limited operating history, the Company cannot assure investors that its
business will be profitable or that the Company will ever generate sufficient
revenues to fully meet its expenses and totally support its anticipated
activities.
 
The Company’s ability to continue as a business and implement its business plan
will depend on the Company’s ability to raise sufficient debt or equity.   There
is no assurance such debt and/or equity offerings will be successful or that the
Company will remain in business or be able to implement its business plan if the
offerings are not successful.
 
The Company needs substantial additional financing to execute its business plan
which may not be available. If the Company is unable to raise additional
capital, it may not be able to continue operations.
 
The Company does not yet have revenues and its ability to continue in business
depends upon the Company’s ability to obtain working capital.  There can be no
assurance that any such financing would be available upon terms and conditions
acceptable to the Company, if at all. The inability to obtain additional
financing in a sufficient amount when needed, and upon acceptable terms and
conditions could have a material adverse effect upon the Company. If additional
funds are raised by issuing equity securities, further dilution to existing or
future stockholders is likely to result.
 
 
8

--------------------------------------------------------------------------------

 
 
The Company’s common stock is highly illiquid and the Shares and Warrant Shares
issued in connection with this Offering will not be freely tradable until the
Shares and the Warrant Shares are registered under the Securities Act.  It may
take some time before investors are able to sell the Company’s common stock, and
if a public market for the Company’s common stock never develops, it will be
difficult for investors to sell their ownership interests.


The Shares and Warrant Shares have not been registered under the Securities Act
or any state securities laws.  The Shares and Warrant Shares are highly
illiquid.  The Shares and the Warrant Shares to be issued in the Offering will
not be freely tradable until the Shares and the Warrant Shares are registered
under the Securities Act.  Unless and until the Shares and the Warrant Shares
are so registered, the Shares and the Warrant Shares will not be eligible for
resale under Rule 144 promulgated under the Securities Act until one year after
the Company files its “Form 10 information” with the SEC and unless the Company
has filed all required periodic reports and materials under the Securities
Exchange Act of 1934, as amended, during the preceding 12 months (or such
shorter period the Company was required to file such reports and materials).  An
active public market for the Company’s common stock may not develop or be
sustained. In addition, the number of unrestricted shares of the Company in the
public float will represent only a small percentage of the shares of Company
common stock outstanding upon completion of the Offering.
 
The Company may seek to raise additional funds, finance acquisitions or develop
strategic relationships by issuing capital stock that would dilute investors’
ownership.
 
The Company has financed its operations, and expects to continue to finance its
operations, acquisitions and develop strategic relationships, by issuing equity
or convertible debt securities, which could significantly reduce the percentage
ownership of the Company’s existing stockholders. Furthermore, any newly issued
securities could have rights, preferences and privileges senior to those of the
Company’s existing stock. Moreover, any issuances by the Company of equity
securities may be at or below the prevailing market price of the Company’s
common stock and in any event may have a dilutive impact on investors ownership
interest, which could cause the market price of stock to decline. The Company
may also raise additional funds through the incurrence of debt or the issuance
or sale of other securities or instruments senior to the Company’s shares of
common stock. The holders of any debt securities or instruments the Company may
issue would have rights superior to the rights of the Company’s common
stockholders.
 
The Company’s common stock price may fluctuate significantly and investors may
lose all or part of their investment.
 
Because the Company is a newly operating company, there are few objective
metrics by which the Company’s progress may be measured. Consequently, the
Company expects that the market price of its common stock will likely fluctuate
significantly. There can be no assurance whether or when the Company will
generate revenue from the license, sale or delivery of its unique products and
services. In the absence of product revenue as a measure of the Company’s
operating performance, the Company anticipates that investors and market
analysts will assess the Company’s performance by considering factors such as:
 
·  
announcements of developments related to the Company’s business;

·  
developments in the Company’s strategic relationships with companies;

·  
the Company’s ability to enter into or extend investigation phase, development
phase, commercialization phase and other agreements with new and/or existing
partners;

·  
announcements regarding the status of any or all of the Company’s collaborations
or products;

·  
market perception and/or investor sentiment regarding the Company’s products and
services;

·  
announcements regarding developments in the digital and mobile technology and
entertainment industries in general;

·  
the issuance of competitive patents or disallowance or loss of the Company’s
patent or trademark rights; and

·  
quarterly variations in the Company’s operating results.

 
The Company will not have control over many of these factors but expects that
the Company’s stock price may be influenced by them. As a result, the Company’s
stock price may be volatile and investors may lose all or part of their
investment.
 
The market for purchases and sales of the Company’s common stock may be very
limited, and the sale of a limited number of shares could cause the price to
fall sharply.
 
The Company’s securities are very thinly traded. Accordingly, it may be
difficult to sell shares of the common stock without significantly depressing
the value of the stock. Unless the Company is successful in developing continued
investor interest in the Company’s stock, sales of the Company’s stock could
continue to result in major fluctuations in the price of the stock.
 
 
9

--------------------------------------------------------------------------------

 
 
Since the Company does not intend to declare dividends for the foreseeable
future, and the Company may never pay dividends, investors may not realize a
return on their investment unless the price of the Company’s common stock
appreciates and investors sell their common stock.
 
The Company will not distribute cash to its stockholders until and unless it can
develop sufficient funds from operations to meet the Company’s ongoing needs and
implement its business plan. The time frame for that is inherently
unpredictable, and investors should not plan on it occurring in the near future,
if at all.  The Company’s payment of any future dividends will be at the
discretion of the Company’s board of directors after taking into account various
factors, including but not limited to the Company’s financial condition,
operating results, cash needs, growth plans and the terms of any credit
agreements that the Company may be a party to at the time.  Accordingly,
investors must rely on sales of their common stock after price appreciation,
which may never occur, as the only way to realize a return on their
investment.  Investors seeking cash dividends should not purchase the Company’s
common stock.
 
Since the Company is controlled by current insiders and affiliates of the
Company, investors and other non-management shareholders will be unable to
affect the outcome in matters requiring shareholder approval.
 
Approximately 110,538,000 shares of the Company’s common stock are owned by
current affiliates and insiders representing control of approximately 82% of the
total voting power.
 
As result of the closing of the recapitalization of the Company in February
2011, Sillerman Investment Company LLC (“Sillerman”), together with other
investors approved by Sillerman, owns approximately 89% of the outstanding
shares of common stock, with Sillerman (together with Robert F.X. Sillerman
personally) directly or indirectly beneficially owning more than a majority of
the outstanding shares of common stock.  As a result, Sillerman essentially has
the ability to elect all of the Company’s directors and to approve any action
requiring stockholder action, without the vote of any other stockholders.  It is
possible that the interests of Sillerman could conflict in certain circumstances
with those of other stockholders.  Such concentrated ownership may also make it
difficult for the Company’s shareholders to receive a premium for their shares
of the Company’s common stock in the event the Company merges with a third party
or enters into other transactions that require shareholder approval.  These
provisions could also limit the price that investors might be willing to pay in
the future for shares of the Company’s common stock.
 
The Company relies on key members of management, the loss of whose services
could adversely affect the Company’s success and development.
 
The Company’s success depends to a certain degree upon certain key members of
the management. These individuals are a significant factor in the Company’s
growth and ability to meet its business objectives.  In particular, the
Company’s success is highly dependent upon the efforts of its executive officers
and its directors, particularly Robert F.X. Sillerman, the Company’s Executive
Chairman and Director.  The loss of the Company’s executive officers and
directors could slow the growth of its business, or it may cease to operate at
all, which may result in the total loss of an investor’s investment.
 
Compensation may be paid to the Company’s officers, directors and employees
regardless of the Company’s profitability, which may limit the Company’s ability
to finance its business plan and adversely affect its business.
 
Robert F.X. Sillerman, the Company’s Executive Chairman and director and Janet
Scardino, the Company’s Chief Executive Officer and director are receiving
compensation and any future employees of the Company may be entitled to receive
compensation, payments and reimbursements regardless of whether the Company
operates at a profit or a loss. Any compensation received by Mr. Sillerman, Ms.
Scardino or any other senior executive in the future will be determined from
time to time by the board of directors or the Company’s Compensation
Committee.  Such obligations may negatively affect the Company’s cash flow and
its ability to finance its business plan, which could cause the Company’s
business to fail.
 
Some of the Company’s officers and directors may have conflicts of interest in
business opportunities that may be advantageous to the Company.
 
Robert F.X. Sillerman, the Company’s Executive Chairman and director, and
Mitchell Nelson, the Company’s Executive Vice President, General Counsel,
Secretary and director, are each engaged in other business endeavors, including
serving as executive officers of Circle Entertainment Inc. (“Circle”), and are
not obligated to contribute any specific number of hours per week to the
Company’s affairs.  As a result, Messrs, Sillerman and Nelson may become aware
of business opportunities which may be appropriate for presentation to the
Company as well as the other entities with which they are or may be affiliated.
Due to their existing affiliations with other entities, they may have fiduciary
obligations to present potential business opportunities to those entities in
addition to presenting them to the Company which could cause additional
conflicts of interest.  Accordingly, they may have conflicts of interest in
determining to which entity a particular business opportunity should be
presented.  Conflicts of interest are prohibited as a matter of Company policy,
except under guidelines approved by the board of directors, as set forth in the
Company’s Code of Business Conduct and Ethics.  The Company’s Code of Business
Conduct and Ethics also sets forth the procedures to follow in the event that a
potential conflict of interest arises.
 
 
10

--------------------------------------------------------------------------------

 
 
The Company’s business and growth may suffer if the Company is unable to attract
and retain key officers or employees.
 
The Company’s success depends on the expertise and continued service of the
Company’s Executive Chairman, Robert F.X Sillerman, and certain other key
executives and technical personnel. It may be difficult to find a sufficiently
qualified individual to replace Mr. Sillerman or other key executives in the
event of death, disability or resignation, resulting in the Company being unable
to implement its business plan and the Company having no operations or revenues.
 
Furthermore, the Company’s ability to expand operations to accommodate its
anticipated growth will also depend on the Company’s ability to attract and
retain qualified media, management, finance, marketing, sales and technical
personnel.  However, competition for these types of employees is intense due to
the limited number of qualified professionals.  The Company’s ability to meet
its business development objectives will depend in part on the Company’s ability
to recruit, train and retain top quality people with advanced skills who
understand the Company’s technology and business.  The Company believes that it
will be able to attract competent employees, but no assurance can be given that
the Company will be successful in this regard. If the Company is unable to
engage and retain the necessary personnel, its business may be materially and
adversely affected.
 
The Company is uncertain of its ability to manage its growth.
 
The Company’s ability to grow its business is dependent upon a number of factors
including the Company’s ability to hire, train and assimilate management and
other employees, the adequacy of the Company’s financial resources, the
Company’s ability to identify and efficiently provide such new products and
services as the Company’s customers may require in the future and the Company’s
ability to adapt its own systems to accommodate expanded operations.
 
Because of pressures from competitors with more resources, the Company may fail
to implement its business strategy profitably.
 
The digital and mobile technology business is highly fragmented and extremely
competitive. The market for customers is intensely competitive and such
competition is expected to continue to increase. The Company believes that its
ability to compete depends upon many factors within and beyond its control,
including the timing and market acceptance of new solutions and enhancements to
existing businesses developed by the Company, the Company’s competitors, and
their advisors.  The Company is an entertainment company that utilizes digital
media and Smartphone technology.  If the Company is successful, larger and more
established entertainment companies with significantly greater resources may try
to enter the market with similar technologies, and may be in better competitive
positions than the Company.  The Company cannot be sure that it will be able to
successfully implement its business strategy in the face of such competition.
 
The Company may be unable to compete with larger or more established companies
in two industries.
 
The Company faces a large and growing number of competitors in the digital and
mobile technology and entertainment industries.  If the Company successfully
marries digital and mobile technology and entertainment, the Company will have
competitors from both the digital and mobile and the entertainment industries.
Many of these competitors have substantially greater financial, technical and
marketing resources, larger customer bases, longer operating histories, greater
name recognition, and more established relationships in the industry than does
the Company. As a result, certain of these competitors may be in better
positions to compete with the Company for customers and audiences. The Company
cannot be sure that it will be able to compete successfully with existing or new
competitors.
 
If the Company’s products do not achieve market acceptance, the Company may not
have sufficient financial resources to fund further development.
 
While the Company believes that a viable market exists for the products the
Company is developing, there can be no assurance that such technology will prove
to be an attractive alternative to conventional or competitive products in the
markets that the Company has identified for exploitation. In the event that a
viable market for the Company’s products cannot be created as envisaged by the
Company’s business strategy or the Company’s products do not achieve market
acceptance, the Company may need to commit greater resources than are currently
available to develop a commercially viable and competitive product. There can be
no assurance that the Company would have sufficient financial resources to fund
such development or that such development would be successful. The Company’s
ability to raise additional funds will depend on financial, economic and other
factors, many of which are beyond the Company’s control. There can be no
assurance that, when required, sufficient funds will be available to the Company
on satisfactory terms.
 
 
11

--------------------------------------------------------------------------------

 
 
If the Company’s products do not perform as expected, or the Company is unable
to successfully develop and market its products, the Company’s business and
financial condition will be adversely affected.
 
With the release of any new product release, the Company is subject to the risks
generally associated with new product introductions and applications, including
lack of market acceptance, delays in development and implementation, and failure
of products to perform as expected. In order to introduce and market new or
enhanced products successfully with minimal disruption in customer purchasing
patterns, the Company must manage the transition from existing products in the
market. There can be no assurance that the Company will be successful in
developing and marketing, on a timely basis, product enhancements or products
that respond to technological advances by others, that the Company’s new
products will adequately address the changing needs of the market or that the
Company will successfully manage product transitions. Further, failure to
generate sufficient cash from operations or financing activities to develop or
obtain improved products and technologies could have a material adverse effect
on the Company’s results of operations and financial condition.
 
The Company’s business will suffer if the Company’s network systems fail or
become unavailable.
 
A reduction in the performance, reliability and availability of the Company’s
network infrastructure would harm the Company’s ability to distribute the
Company’s products to its users, as well as the Company’s reputation and ability
to attract and retain users and content providers. The Company’s systems and
operations could be damaged or interrupted by fire, flood, power loss,
telecommunications failure, Internet breakdown, earthquake and similar events.
The Company’s systems could also be subject to viruses, break-ins, sabotage,
acts of terrorism, acts of vandalism, hacking, cyber-terrorism and similar
misconduct. The Company might not carry adequate business interruption insurance
to compensate the Company for losses that may occur from a system outage. Any
system error or failure that causes interruption in availability of products or
an increase in response time could result in a loss of potential customers or
content providers, which could have a material adverse effect on the Company’s
business, financial condition and results of operations. If the Company suffers
sustained or repeated interruptions, then the Company’s products and services
could be less attractive to its users and the Company’s business would be
materially harmed.
 
The Company may be unable to protect its intellectual property rights from
third-party claims and litigation, which could be expensive, divert management’s
attention, and harm the Company’s business.
 
The Company’s success is dependent in part on obtaining, maintaining and
enforcing the Company’s proprietary rights and the Company’s ability to avoid
infringing on the proprietary rights of others. The Company seeks patent
protection for those inventions and technologies for which the Company believes
such protection is suitable and is likely to provide a competitive advantage to
the Company.   Because patent applications in the United States are maintained
in secrecy until either the patent application is published or a patent is
issued, the Company may not be aware of third-party patents, patent applications
and other intellectual property relevant to the Company’s products that may
block the Company’s use of its intellectual property or may be used in
third-party products that compete with the Company’s products and processes. In
the event a competitor successfully challenges the Company’s products,
processes, patents or licenses or claims that the Company has infringed upon
their intellectual property, the Company could incur substantial litigation
costs defending against such claims, be required to pay royalties, license fees
or other damages or be barred from using the intellectual property at issue, any
of which could have a material adverse effect on the Company’s business,
operating results and financial condition.
 
The Company also relies substantially on trade secrets, proprietary technology,
nondisclosure and other contractual agreements, and technical measures to
protect its technology, application, design, and manufacturing know-how, and
work actively to foster continuing technological innovation to maintain and
protect the Company’s competitive position.  The Company cannot assure investors
that steps taken by the Company to protect its intellectual property will be
adequate, that the Company’s competitors will not independently develop or
patent substantially equivalent or superior technologies or be able to design
around patents that the Company may receive, or that the Company’s intellectual
property will not be misappropriated.
 
 
12

--------------------------------------------------------------------------------

 
 
Investors may have limited access to information regarding the Company’s
business because the Company is a limited reporting company exempt from many
regulatory requirements and the Company’s obligations to file periodic reports
with the SEC could be automatically suspended under certain circumstances.
 
The Company will not become a fully reporting company but rather, will be
subject to the reporting requirements of Section 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”). As of effectiveness of the Company’s
registration statement on Form S-1 filed with the SEC on May 25, 2011, the
Company will be required to file periodic reports with the SEC which will be
immediately available to the public for inspection. Except during the year that
such registration statement becomes effective, these reporting obligations may
be automatically suspended under Section 15(d) if the Company has less than 300
shareholders. If this occurs after the year in which such registration statement
becomes effective, the Company will no longer be obligated to file periodic
reports with the SEC and investors’ access to the Company’s business information
would then be even more restricted. After such registration statement becomes
effective, the Company will be required to deliver periodic reports to security
holders. However, the Company will not be required to furnish proxy statements
to security holders and the Company’s directors, officers and principal
beneficial owners will not be required to report their beneficial ownership of
securities to the SEC pursuant to Section 16 of Exchange Act until the Company
has both 500 or more security holders and greater than $10 million in assets.
This means that investors’ access to information regarding the Company’s
business may be limited.
 
Changes to federal, state or international laws or regulations applicable to the
Company’s business could adversely affect its business.
 
The Company’s business is subject to a variety of federal, state and
international laws and regulations, including those with respect to privacy,
advertising generally, consumer protection, content regulation, intellectual
property, defamation, child protection, advertising to and collecting
information from children, taxation, employment classification and billing.
These laws and regulations and the interpretation or application of these laws
and regulations could change. In addition, new laws or regulations affecting the
Company’s business could be enacted. These laws and regulations are frequently
costly to comply with and may divert a significant portion of management’s
attention. If the Company fails to comply with these applicable laws or
regulations, the Company could be subject to significant liabilities which could
adversely affect its business.
 
There are many federal, state and international laws that may affect the
Company’s business including measures to regulate consumer privacy, the use of
copyrighted material, the collection of certain data, network neutrality, patent
litigation, cyber security, child protection, subpoena and warrant processes,
employee classification and others.
 
In addition, most states have enacted legislation governing the breach of data
security in which sensitive consumer information is released or accessed. If the
Company fails to comply with these applicable laws or regulations the Company
could be subject to significant liabilities which could adversely affect its
business.
 
Many of the Company’s potential partners are subject to industry specific laws
and regulations or licensing requirements, including in the following
industries: pharmaceuticals, online gaming, alcohol, adult content, tobacco,
firearms, insurance, securities brokerage, real estate, sweepstakes, free trial
offers, automatic renewal services and legal services. If any of the Company’s
advertising partners fail to comply with any of these licensing requirements or
other applicable laws or regulations, or if such laws and regulations or
licensing requirements become more stringent or are otherwise expanded, the
Company’s business could be adversely affected. Furthermore, these laws may also
limit the way the Company advertises its products and services or cause the
Company to incur compliance costs, which could affect the Company’s revenues and
could further adversely impact the Company’s business.
 
There are a number of significant matters under review and discussion with
respect to government regulations which may affect the business the Company
intends to enter and/or harm the Company’s customers, and thereby adversely
affect the Company’s business, financial condition and results of operations.
 
 
13

--------------------------------------------------------------------------------

 
 
The undersigned hereby represents and warrants that the undersigned is the
investment adviser of the fund named below (the “Purchaser”), and is duly
authorized by the Purchaser to acquire the Units and that it has all requisite
authority to acquire such Units.


The Purchaser represents and warrants that each of the above representations or
agreements or understandings set forth herein applies to the Purchaser and it is
authorized by such Purchaser to execute this Subscription Agreement.
 
_______________, 2011
  Date Name of Purchaser   (Please type or print)          
By:______________________________
 
Name:___________________________
 
Title: ___________________________
 
       

 
 


[Baron Signature Page]
 
 
14

--------------------------------------------------------------------------------

 
 
 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), ANY STATE SECURITIES LAW OR ANY OTHER SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREUNDER AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.




FUNCTION(X) INC.


WARRANT


CUSIP No. 36077F 116
Warrant No.
_                                                                                                           Dated:   August
__, 2011


Holder:
Number of Shares:  _________________


Function(x) Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company”), hereby certifies that, for value received,
the holder whose name appears above or its registered assigns (“Holder”), is
entitled, subject to the terms set forth herein, to purchase from the Company up
to the total number of shares appearing above of Common Stock, $0.001 par value
(including any class of common equity of the Company or any successor  company
for which such Common Stock becomes exchangeable or into which it becomes
convertible, directly or indirectly, pursuant to any reorganization,
recapitalization, reclassification, merger, combination, share exchange or
similar transaction as provided in Section 3, the “Common Stock”), of the
Company (each such share, a “Warrant Share”), at an exercise price equal to
$4.00 per share (as adjusted from time to time as provided in Section 7, the
“Exercise Price”), at any time and from time to time from and after this date
through and including August __, 2014 or earlier as provided herein (the
“Expiration Date”), and subject to the following terms and conditions:


1.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof (notwithstanding any notations of ownership or writing hereon made
by any person other than the Company) for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


2.           Registration of Transfers and Exchanges.


(a)           The Company shall register the transfer of any portion of this
Warrant in the Warrant Register, upon surrender of this Warrant, with the Form
of Assignment attached hereto appropriately completed and duly executed by the
Holder or its duly authorized agent, to the Company at the office specified in
or pursuant to Section 3(b) and upon the Holder's compliance with Section 4,
provided that such transfer is made in compliance with the Securities Act and
state securities laws.  Upon any such registration of transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee (a “Transferee”) and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder.  The acceptance of the New Warrant by the
Transferee thereof shall be deemed the acceptance of such Transferee of all of
the rights and obligations of a holder of a Warrant.  Notwithstanding anything
to the contrary contained in this Section 2(a), a transfer of any portion of
this Warrant will not be effected until the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
under the Securities Act is not required in connection with such proposed
transfer.
 

 
 
15

--------------------------------------------------------------------------------

 



(b)           This Warrant is exchangeable, upon the surrender hereof by the
Holder to the office of the Company specified in or pursuant to Section 3(b),
for one or more New Warrants, evidencing in the aggregate the right to purchase
the number of Warrant Shares which may then be purchased hereunder.  Any such
New Warrant shall be dated the date of such exchange.


3.           Duration, Exercise of Warrants and Redemption.


(a)           This Warrant shall be exercisable by the registered Holder on any
day other than a Saturday, Sunday or legal holiday on which the commercial banks
in the City of New York, New York, are required or permitted by law to remain
closed (a “Business Day”), at any time and from time to time on or after 5:00
p.m., New York City time, August __, 2011 to and including August __, 2014.   At
5:00 p.m., New York City time, on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.


(b)           The Holder may exercise this Warrant by—


(i) delivering the Form of Election to Purchase attached hereto appropriately
completed and duly executed, to the Company at its office at 902 Broadway, New
York, New York 10010, or at such other address as the Company may specify in
writing to the then registered Holder,


(ii) surrendering this Warrant to the Company, properly endorsed by the Holder
and


(iii) tendering payment for the number of the Warrant Shares that the Holder
intends to purchase in the form of cash, bank or certified check made payable to
the order of the Company, or by wire transfer of immediately available funds, of
an amount of consideration equal to the Exercise Price in effect on the Date of
Exercise multiplied by the number of Warrant Shares that the Holder intends to
purchase hereunder.

 
 
16

--------------------------------------------------------------------------------

 



Upon proper exercise of this Warrant by the Holder, the Company shall promptly
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder and in such name or names as the Holder may designate, one
or more certificates representing, in the aggregate, the number of Warrant
Shares issuable upon such exercise, free of restrictive legends other than as
required by this Warrant or by law.  Any person so designated by the Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.


A “Date of Exercise” means the date on which the Company shall have received (i)
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly executed, and (ii) payment of the Exercise Price for the
number of Warrant Shares so indicated by the holder hereof to be purchased.


(c)           This Warrant shall be exercisable, either in its entirety or, from
time to time, for a portion of the number of Warrant Shares.  If this Warrant is
exercised for less than all of the Warrant Shares which may be purchased under
this Warrant, the Company shall issue or cause to be issued, at its expense, a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares for which no exercise has been evidenced by this Warrant.


(d)           The certificate or certificates for Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted (unless registered under
the Securities Act) with a legend substantially in the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.


4.           Payment of Taxes.  The Company shall pay all documentary stamp
taxes attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
or issue of any certificates for Warrant Shares or Warrants in a name other than
that of the registered Holder of the Warrant surrendered, and the Company shall
not be required to issue or cause to be issued or deliver or cause to be
delivered the certificates for Warrant Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not required to be paid.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 
 
17

--------------------------------------------------------------------------------

 



5.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company may in its discretion issue or cause to be issued in
exchange and substitution for and upon cancellation hereof, or in lieu of and in
substitution for this Warrant, a New Warrant, but only upon receipt of such
mutilated warrant or evidence reasonably satisfactory to the Company of such
loss, theft or destruction.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, pay such reasonable charges and provide such indemnity as the
Company may prescribe.


6.           Reservation of Warrant Shares.  The Company covenants that it shall
at all times reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holders (taking into account the adjustments and restrictions of
Section 7).  The Company covenants that all Warrant Shares that shall be so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly authorized, validly
issued and fully paid and nonassessable.  The Company shall provide for and
maintain the listing of the Common Stock, including the Warrant Shares, upon any
securities exchange or interdealer quotation system, if any, which is the
principal exchange or system on which the Common Stock is then traded or listed.


7.           Certain Adjustments.  The Exercise Price payable upon exercise of
this Warrant is subject to adjustment from time to time as set forth in this
Section 7.  Upon each such adjustment of the Exercise Price pursuant to this
Section 7, the Holder shall thereafter prior to the Expiration Date be entitled
to purchase, at the Exercise Price then in effect pursuant hereto, the number of
Warrant Shares obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.


(a)           Stock Splits and Combinations.  If the Company, at any time while
this Warrant is outstanding, (i) subdivides outstanding shares of Common Stock
into a larger number of shares or (ii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be adjusted to equal the price obtained by multiplying the Exercise Price
in effect immediately prior to the effective date of such subdivision or
combination by a fraction, (1) the numerator of which shall be the number of
shares of Common Stock outstanding immediately before such event and (2) the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment pursuant to this Section 7(a)
shall become effective immediately after the effective date of such subdivision
or combination.


(b)           Reclassification.  In case of any reclassification or change of
the shares of Common Stock issuable upon exercise of this Warrant (other than a
change in par value, or as a result of a subdivision or combination covered by
Section 7(a), but including any change in the shares into one or more classes or
series of shares), then the Holder shall have the right thereafter to exercise
this Warrant only for the shares of stock and other securities of the Company
and property receivable by holders of Common Stock following such
reclassification or change, and the Holder shall thereafter upon exercise of
this Warrant be entitled to receive such amount of securities or property
attributable to the number of Warrant Shares such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
such action.  The terms of any such reclassification or other change shall
include such terms so as to continue to give to the Holder the right to receive
the securities or property set forth in this Section 7(b) upon any exercise
following any such reclassification or other action.

 
 
18

--------------------------------------------------------------------------------

 



(c)           Merger, Consolidation, Etc.   If (A) any person (the “Acquirer”)
directly or indirectly acquires the Company in a transaction in which the
Company is merged with or into or consolidated with another person or (B) the
Company sells or conveys all or substantially all of its assets to another
person (unless, subsequent to such merger, consolidation or other transaction,
the Company is the surviving entity and the stockholders of the Company
immediately prior to the transaction constitute at least a majority of the
stockholders of the Company following the transaction, this Section 7(c) shall
not apply with respect to such merger, consolidation or other transaction) (such
merger, consolidation or other transaction referred to hereinafter as a
“Change”), then, upon exercise of this Warrant at any time after the
consummation of the Change but prior to the Expiration Date, in lieu of the
Warrant Shares (or other securities, cash, assets or other property) purchasable
upon the exercise of this Warrant prior to such Change, the Holder shall be
entitled to receive such Warrant Shares or other securities, cash, assets or any
other property whatsoever which such Holder would have been entitled to receive
after the occurrence of such Change had this Warrant been exercised immediately
prior to such Change.  As a condition to the consummation of such Change, the
Company shall take all reasonable steps to cause the Acquirer to execute and
deliver to the Holder of this Warrant a written instrument in which the Acquirer
assumes all of the obligations under this Warrant and any adjustments to the
Warrant as assumed by the Acquirer that may occur subsequent to the effective
date of such Change shall be as nearly equivalent as may be practicable to the
adjustments provided for in Section 7 of this Warrant.


The Company shall give written notice of any Change to the Holder, in accordance
with Section 7(e), at least ten Business Days prior to the effective date of the
Change.   The Company’s failure to give notice required by this Section 7(c) or
any defect therein shall not affect the validity of the Change covered by this
Section 7(c).  However, if the Company fails to give notice, the
responsibilities of the Company with respect to this Section 7(c) shall be
assumed by the Acquirer and nothing in this paragraph shall prejudice the rights
of the Holder pursuant to this Warrant.


(d)           All calculations under this Section 7 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.

 
 
19

--------------------------------------------------------------------------------

 

          (e)           If:


(i)           the approval of any stockholders of the Company shall be required
in connection with any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or as
a result of a subdivision or combination, but including any change in the shares
into one or more classes or series of shares); or


(ii)           the Company shall authorize the voluntary dissolution,
liquidation or winding up of the affairs of the Company,


then the Company shall cause to be mailed to each Holder at their last addresses
as they shall appear upon the Warrant Register, at least 10 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating the date on which such reclassification or change, or dissolution,
liquidation or winding up is expected to become effective or close, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification or change, dissolution,
liquidation or winding up; provided, however, that the failure to mail such
notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.


(f)           Notice of Adjustments.  The Company shall promptly, and in any
event within ten (10) Business Days, notify the Holder of this Warrant of any
adjustment in the Exercise Price or number of Warrant Shares issuable upon the
exercise of this Warrant pursuant to the provisions of this Section 7.  Such
notice shall be in writing and shall set forth, in reasonable detail, the reason
for such adjustment and the calculation thereof.  No defect in such notice, or
in the mailing thereof, shall affect any such adjustment or the rights of the
Holder hereunder.


8.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares which shall be issuable upon the
exercise of this Warrant shall be computed on the basis of the aggregate number
of Warrant Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 8,
be issuable on the exercise of this Warrant, the Company shall, at its option,
(i) pay an amount in cash equal to the Market Price of one share of Common Stock
on the Date of Exercise of such Warrant multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.


9.           Call.  Commencing six (6) months after the date of issuance of this
Warrant, the Company, at its option, may call up to one hundred (100%) percent
of this Warrant by providing the Holder of this Warrant written notice pursuant
to Section 11 (the “Call Notice”), if (i) a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) providing for the
resale of the Warrant Shares shall have been declared effective by the
Securities and Exchange Commission (the “SEC”) for a period of at least 30 days
and the closing bid price of the Common Stock has been equal to or greater than
$4.00 (as may be adjusted for any stock splits or combinations of the Common
Stock) for a period of twenty (20) consecutive trading days after such
registration statement has been declared effective, and (ii) the registration
statement shall remain in effect from the date of delivery of the Call Notice
until the date which is the later of (x) the date the Holder exercises the
Warrant pursuant to the Call Notice, and (y) the 10th day after the Holder
receives the Call Notice (the “Early Termination Date”).  The rights and
privileges granted pursuant to this Warrant with respect to the Warrant Shares
subject to the Call Notice (the “Called Warrant Shares”) shall expire on the
Early Termination Date if the Warrant is not exercised with respect to such
Called Warrant Shares prior to such Early Termination Date.  In the event this
Warrant is not exercised with respect to the Called Warrant Shares, the Company
shall remit to the Holder of this Warrant (A) $.01 per Called Warrant Share and
(B) a new Warrant representing the number of Warrant Shares, if any, which shall
not have been subject to the Call Notice upon the Holder tendering to the
Company the applicable Warrant certificate.

 
 
20

--------------------------------------------------------------------------------

 



10.           Registration Rights.  The Company shall file with the Securities
and Exchange Commission (the “SEC”) a registration statement on Form S-1 (the
“Registration Statement”) to register the Warrant Shares for resale as soon as
practicable but in no event later than thirty (30) days after the Company’s
pending registration statement has been declared effective by the SEC and to use
commercially reasonable efforts thereafter to have such Registration Statement
declared effective by the SEC within one hundred and twenty (120) days of the
filing of the Registration Statement with the SEC.
 
 
11.           Notices.  Any and all notices or other communications or
deliveries hereunder shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section 11 prior to 4:30 p.m. (New York City time) on a Business Day, (ii) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section 10 later than 4:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall
be:  (1) if to the Company, to Function(x) Inc., at the address of its chief
executive offices, Attention: Chief Executive Officer or (ii) if to the Holder,
to the Holder at the address or facsimile number appearing on the Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section 11.


12.           Miscellaneous.


(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
obligations of the Company hereunder shall not be assigned except by operation
of law.  This Warrant may be amended only in writing duly executed by the
Company and the Holder.


(b)           Subject to Section 12(a), nothing in this Warrant shall be
construed to give to any person or corporation other than the Company and the
Holder any legal or equitable right, remedy or cause under this Warrant; this
Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and its successors and assigns.

 
 
21

--------------------------------------------------------------------------------

 



(c)           This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely in such State.


(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions or interpretation of this Warrant.


(e)           This Warrant shall be deemed to be jointly drafted by the Company
and the Holder and shall not be construed against any person as the drafter
hereof.


(f)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties shall attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


(g)           Nothing contained in this Warrant shall be construed as conferring
upon the Holder hereof the right to vote or to consent as stockholders in
respect of the meetings of stockholders or the election of members of the Board
of Directors of the Company or any other matter, or any rights whatsoever as
stockholders of the Company or as imposing any obligation on such holder to
purchase any securities or as imposing any li­abilities on such Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
 
[THIS SPACE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]

 
 
22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by  its
duly authorized officer on the date first written above.
 
 

  FUNCTION(X) INC.          
 
By:
/s/        Name:       Title:          




 
 
23

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the Warrant)


To Function(x) Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase  _____________ shares of
Common Stock, $0.001 par value  (“Common Stock”), of Function(x) Inc. and
encloses herewith $________ in cash or certified or official bank check or
checks or wire transfer of immediately available funds, which sum represents the
aggregate Exercise Price (as defined in the Warrant) for the number of shares of
Common Stock to which this Form of Election to Purchase relates, together with
any applicable taxes payable by the undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 

  PLEASE INSERT SOCIAL SECURITY OR   TAX IDENTIFICATION NUMBER            

 

     
(Please print name and address)
 
 
 
   

 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

     
(Please print name and address)
 
 
 
 

 
 

Dated:  _________________________ ,
_______________________________________________    (Signature)
______________________________________  
(Print) __________________________________________  
(By:) ___________________________________________  
(Name:) _________________________________________  
(Title:) __________________________________________

                                     
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
 
24

--------------------------------------------------------------------------------

 



FORM OF ELECTION TO TRANSFER


[To be completed and executed only upon transfer of the Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Function(x) Inc. to which the
within Warrant relates, together with all title and interest therein, and hereby
irrevocably appoints ________________ attorney to transfer said right on the
books of Function(x) Inc. with full power of substitution in the premises.


Dated:


_______________, ____ 20__


 
 

 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
          Address of Transferee                

 
In the presence of:




__________________________________

 
25
 